Appellant was convicted of an assault with intent to murder, and given two years in the penitentiary, and prosecutes this appeal. There is in the record what purports to be a statement of facts; but the same is not signed by the attorneys, is not an agreed statement, nor is there any approval by the judge; consequently, it cannot be considered. The indictment and the charge of the court appear to be correct, and the judgment of the lower court is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.